Citation Nr: 0842906	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  07-33 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement for service connection for a disorder claimed as 
asbestosis and emphysema, to include as due to asbestos 
exposure during service. 


REPRESENTATION

Appellant represented by:	County of Rockland Veterans 
Service Agency


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to May 1969 
in the United States Army, with non-verified New York Army 
National Guard (NYARNG) service thereafter. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
New York, New York (RO), which, in pertinent part, denied 
service connection for asbestosis and emphysema.  

In the September 2006 rating decision, the RO denied a claim 
of service connection for asbestosis and emphysema secondary 
to herbicide exposure.  In the veteran's November 2006 notice 
of disagreement with that RO decision, the veteran pointed 
out that his claim for service connection for asbestosis and 
emphysema arose from exposure to asbestos in the 1980's and 
1990's as a member of the NYARNG and not from herbicide 
exposure during his service in Vietnam.  The RO has 
subsequently addressed the claim as related to asbestos 
exposure, and the matter is properly styled on the cover page 
of this Remand.

While the veteran requested a hearing before the Board at the 
Central Office in Washington DC, he subsequently indicated 
that he would not be able to make that hearing.  No further 
request for a hearing is noted.

Prior to the November 2008 certification of the appeal, the 
veteran submitted further additional evidence to be 
considered in the adjudication of his claim.  While the 
record contains no form officially designating the veteran's 
representative, it appears clear from recent correspondence 
that the veteran is now represented by the County of Rockland 
Veterans Service Agency.   These matters are discussed 
further below.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant of the further action that is required.

REMAND

The Board has reviewed the claims file and determined that 
further development is necessary prior to adjudicating the 
claim. 

Initially, the Board notes that the file lacks a form 
designating the veteran's representative.  On remand, the RO 
should ensure that the veteran's choice of representation (or 
no representation) is documented with appropriate forms.

The veteran has submitted additional pertinent evidence 
regarding his exposure to asbestos that the RO has yet to 
address in a supplemental statement of case.  He submitted 
this additional evidence subsequent to the October 2007 
supplemental statement of the case and prior to the November 
2008 certification of appeal to the Board.  The additional 
evidence includes a letter from the New York State Division 
of Military and Naval Affairs which provides the dates and 
results of asbestos sampling on the buildings at Camp Smith, 
NY.  

The RO is required to furnish the veteran with a supplemental 
statement of case when additional pertinent evidence is 
received after the most recent supplemental statement of the 
case and before the appeal is certified and the appellate 
record is transferred to the Board.  38 C.F.R. § 19.31(b)(1).  
Since the veteran has submitted additional pertinent evidence 
for the claim on appeal, a remand is necessary in order for 
the RO to furnish a supplemental statement of the case to the 
veteran.  However, before reviewing this evidence, the RO 
should verify that during his service the veteran was 
actually present at Camp Smith and exposed to asbestos there. 

The RO should take steps to verify all the veteran's 
period(s) of service in the NYARNG, including the dates of 
his service, his military occupational specialty and the 
locations where he preformed his service.  Further, the RO 
should take steps to obtain documentation verifying the type 
of service - "active duty for training" or "inactive duty 
for training", the veteran undertook.  Such information may 
be necessary for adjudicating the veteran's claim, as a 
veteran performing inactive duty for training may not be 
entitled to service connection for a disease incurred or 
aggravated in the line of duty.  See 38 U.S.C.A. § 101(24) 
(West 2002); See 38 C.F.R. § 3.6(d) (2008). 

In addition to development regarding the veteran's periods of 
service, the Board notes that there is little information of 
record discussing the veteran's private (non-service) 
occupational history.  The RO should obtain additional 
evidence from the veteran regarding his occupational history 
at times other than when he was serving with the NYARNG. 

Finally, after all the requested evidence is added to the 
record, the veteran should be sent for an examination by an 
appropriate specialist to identify any currently diagnosed 
condition (currently claimed as asbestosis and emphysema) and 
provide a medical opinion as to the likelihood any such 
diagnosed disorders are related to any aspect of the 
veteran's period of service.  Currently, the veteran's file 
consists of a February 2002 private radiology report from Dr. 
R. Harron, Diplomate American Board of Radiology that 
contains an impression of "findings consistent with 
silicosis and asbestosis", and an August 2006 VA report of 
pulmonary function testing which contains an interpretation 
that "restrictive disease cannot be excluded" from 
diagnosis.  Neither medical report provides a definitive 
diagnosis of asbestosis; and neither indicates whether or not 
the alleged asbestosis is related to his NYARNG service at 
Camp Smith, NY, as opposed to any other possible cause 
outside of service.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask him to either submit a form 
officially designating his choice of 
representation, or indicate that he does 
not wish to be represented in this 
matter.   

2.  The RO should take all appropriate 
measures, including contacting the U.S. 
Army and Joint Services Records Research 
Center (JSRRC), or other official source, 
to obtain personnel records and/or any 
other documentation verifying the dates 
and types of service the veteran had with 
ARMY and the NYARNG.  The investigating 
body should provide information that 
includes the dates of the veteran's 
service, the type of service (ACDUTRA, 
INACDUTRA, etc), the veteran's military 
occupation specialty, and any other 
pertinent information regarding the 
veteran's service, in particular, his 
service at Camp Smith, NY.  If more 
detailed information is need for this 
research, the veteran should be notified 
and given an opportunity to provide it.

3.  With the veteran's assistance, the RO 
should obtain the veteran's occupational 
history, including for the time period 
prior to and while he served in the 
NYARNG.  Specifically, in this regard, 
the RO should attempt to obtain 
information to determine whether or not 
the veteran was exposed to asbestos 
before, after or during service at any 
other point other than while serving at 
Camp Smith, NY.  

4.  After any available records have been 
obtained, the RO should schedule the 
veteran for a VA examination by an 
appropriate specialist for the purpose of 
determining whether the veteran has a 
service-connected disability claimed as 
emphysema or asbestosis.  The goal of the 
examination is twofold:  to obtain a 
definitive diagnosis; and to obtain a 
medical opinion as to the likelihood any 
diagnosed condition is related to 
service.  

In order to achieve this goal, the 
examiner should be asked to review the 
veteran's complete claims file, including 
service medical records, prior 
examination reports, and a copy of this 
remand.  The examiner should provide a 
detailed review of the veteran's history 
and current complaints pertaining to his 
claimed conditions.  The examiner should 
perform all studies deemed appropriate 
and set forth the findings in detail in 
the examination report.  The RO should 
make the claims file available to the 
examiner, who should review the entire 
claims file in conjunction with the 
examination.  The examiner should 
indicate this fact in the examination 
report.  

Following review of the record and 
examination of the veteran for any 
asbestosis or other restrictive lung 
disease diagnosis, the examiner should be 
asked to provide a medical opinion as to 
both of the following, and their sub-
parts:  
(a) DIAGNOSIS  
(i) Does the veteran have 
asbestosis?  
(ii) Does he have emphysema or any 
other disorder involving the lungs? 
(b) ETIOLOGY
(i) If asbestosis is diagnosed, is 
it at least as likely as not (a 50% 
degree of probability or higher) 
that this condition is due to 
inservice exposure to asbestos as 
opposed to exposure to asbestos 
during non-service periods?
(ii) If emphysema or any other 
disorder is diagnosed, is it at 
least as likely as not (a 50% degree 
of probability or higher) that this 
condition is due to any aspect of 
the veteran's periods of service. 

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should re-adjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If any benefit 
sought remains denied, the RO should 
furnish the veteran and his 
representative with a supplemental 
statement of the case and afford the 
applicable time period during which the 
veteran can respond.  Thereafter, the RO 
should return the case to the Board for 
further appellate consideration. 

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including supplying the VA with requested information and 
reporting for any scheduled VA examinations, is both critical 
and appreciated.  The veteran is also advised that failure to 
report for any scheduled examination may result in the denial 
of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________

DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

